Case 1:20-cv-10090-RMB-KMW Document 3 Filed 08/07/20 Page 1 of 3 PageID: 47



                   IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF NEW
                       JERSEY CAMDEN VICINAGE



 CHRISTOPHER MCSHEA,

                  Plaintiff,
                                         Civil No. 20-10090 (RMB/KMW)
      v.

 JJLH OF TREVOSE, LLC, d/b/a               ORDER TO SHOW CAUSE
 FAULKNER VOLVO,

                  Defendant.



     This matter comes before the Court upon the filing of this

employment discrimination suit.        Upon review of the Complaint,

it appears that the Eastern District of Pennsylvania may be a

more appropriate venue for this case.

    In analyzing whether a case should be transferred pursuant

to 28 U.S.C. § 1404(a), the Court considers a non-exhaustive

list of private and public factors.        The private factors

include “plaintiff’s forum preference as manifested in the

original choice; the defendant’s preference; whether the claim

arose elsewhere; the convenience of the parties as indicated by

their relative physical and financial condition; the

convenience of the witnesses-- but only to the extent that the

witnesses may actually be unavailable for trial in one of the

fora; and the location of books and records (similarly limited

to the extent that the files could not be produced in the
                                   1
Case 1:20-cv-10090-RMB-KMW Document 3 Filed 08/07/20 Page 2 of 3 PageID: 48



alternative forum).”    Jumara v. State Farm Ins. Co., 55 F.3d

873, 879 (3d Cir. 1995) (internal citations omitted).

    “The public interests have included: the enforceability of

the judgment; practical considerations that could make the

trial easy, expeditious, or inexpensive; the relative

administrative difficulty in the two fora resulting from court

congestion; the local interest in deciding local controversies

at home; the public policies of the fora; and the familiarity

of the trial judge with the applicable state law in diversity

cases.”   Jumara, 55 F.3d at 879–80.

    Many of these factors appear to favor transferring this

suit to the Eastern District of Pennsylvania.        The cause of

action arose in Pennsylvania (where Plaintiff worked),

Defendant is allegedly headquartered in Pennsylvania, and

Plaintiff asserts claims under federal and Pennsylvania law,

not New Jersey law.    This Court is also experiencing great

congestion due to multiple judicial vacancies that have

persisted for several years.

    On the other hand, the only factor which appears at this

time to weigh against transfer is Plaintiff’s choice of this

forum.

     THEREFORE, IT IS on this _        _ day of August 2020,

hereby:

     ORDERED that Plaintiff shall show cause, by written

                                   2
Case 1:20-cv-10090-RMB-KMW Document 3 Filed 08/07/20 Page 3 of 3 PageID: 49



submission filed on the docket within 14 days of the date of

this Order, why this case should not be transferred to the

United States District Court for the Eastern District of

Pennsylvania, pursuant to 28 U.S.C. § 1404(a).        Failure to

timely respond to this Order may result in the transfer of this

case.



                                     s/ Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE




                                   3
